In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-969V
                                     Filed: October 19, 2016

* * * * * * * * * * * * * * * *
ROGER NOBLETT,                *                               UNPUBLISHED
                              *
          Petitioner,         *                               Special Master Hamilton-Fieldman
                              *
v.                            *                               Joint Stipulation on Damages;
                              *                               Influenza (“Flu”) Vaccine; Guillain
SECRETARY OF HEALTH           *                               Barré Syndrome (“GBS”).
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
* * * * * * * * * * * * * * * *

Amber D. Wilson, Maglio Christopher & Toale, PA, for Petitioner.
Lara A. Englund, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION 1

       On October 9, 2014, Roger Noblett (“Petitioner”) petitioned for compensation under the
National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner
alleged that the administration of the Influenza (“Flu”) vaccine, on September 18, 2013, caused
him to develop Guillain-Barré Syndrome (“GBS”).

       The parties recently filed a stipulation, stating that a decision should be entered awarding
compensation. Respondent denies that the Flu vaccine is the cause of Petitioner’s alleged GBS
or any other injury. Nevertheless, the parties agree to the attached joint stipulation. The
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

                                                  1
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate to the following vaccine compensation payments:

       a. A lump sum of $420,000.00, in the form of a check payable to petitioner.

       b. A lump sum of $95,262.64, which amount represents reimbursement of a lien
          for services rendered on behalf of Roger Noblett, in the form of a check
          payable jointly to Roger Noblett and

                                       Arkansas Medicaid
                            Arkansas Department of Human Services
                                  Division of Medical Services
                                  ATTN: Third Party Liability
                                    P.O. Box 1437, Slot S296
                               Little Rock, Arkansas 72203-1437
                                         Case #: 155820

           Petitioner agrees to endorse this check to Arkansas Medicaid.

       c. An amount sufficient to purchase the annuity contract described in paragraph
          10. . . . below, paid to the life insurance company from which the annuity will
          be purchased (the “Life Insurance Company”).

See Stipulation at 2, ECF No. 45. Paragraph 10 specifies that, pursuant to the annuity contract,
“the Life Insurance Company will agree to make payments periodically to Roger Noblett” in the
amount of “$3,550.00 per month for life only.” Id. at 3. The parties further stipulate that these
provisions represent compensation for all damages under 42 U.S.C. § 300aa-15(a). See id. at 2-
3.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 2


2
  Entry of judgment is expedited by the parties’ joint filing of notice renouncing the right to seek
review. Vaccine Rule 11(a).

                                                 2
IT IS SO ORDERED.

                    s/ Lisa Hamilton-Fieldman
                    Lisa Hamilton-Fieldman
                    Special Master




                      3
Case 1:14-vv-00969-UNJ Document 45 Filed 10/13/16 Page 1 of 7
Case 1:14-vv-00969-UNJ Document 45 Filed 10/13/16 Page 2 of 7
Case 1:14-vv-00969-UNJ Document 45 Filed 10/13/16 Page 3 of 7
Case 1:14-vv-00969-UNJ Document 45 Filed 10/13/16 Page 4 of 7
Case 1:14-vv-00969-UNJ Document 45 Filed 10/13/16 Page 5 of 7
Case 1:14-vv-00969-UNJ Document 45 Filed 10/13/16 Page 6 of 7
Case 1:14-vv-00969-UNJ Document 45 Filed 10/13/16 Page 7 of 7